PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


JEROME A. WILLIAMS,                     
                 Plaintiff-Appellant,
                 v.
JON OZMINT, Director SCDC et al.
Agency; OFFICER JOHNSON,                   No. 11-6940
contraband et al.; WARDEN WILLIE
L. EAGLETON, Warden; L. T.
GRAHAM,
             Defendants-Appellees.
                                        
       Appeal from the United States District Court
      for the District of South Carolina, at Columbia.
        G. Ross Anderson Jr., Senior District Judge.
                    (3:08-cv-04139-JRM)

                  Argued: March 19, 2013

                   Decided: May 15, 2013

  Before SHEDD, DAVIS, and KEENAN, Circuit Judges.



Affirmed in part and dismissed in part by published opinion.
Judge Keenan wrote the opinion, in which Judge Shedd con-
curred. Judge Davis wrote a separate opinion concurring in
the judgment.
2                        WILLIAMS v. OZMINT
                             COUNSEL

ARGUED: Kirsten Elena Small, NEXSEN PRUET, Green-
ville, South Carolina, for Appellant. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Caro-
lina, for Appellees. ON BRIEF: G. Murrell Smith, Jr., Steven
B. Johnson, LEE, ERTER, WILSON, HOLLER & SMITH,
LLC, Sumter, South Carolina, for Appellees.


                              OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   These claims brought under 42 U.S.C. § 1983 raise the
issue whether certain actions taken by South Carolina prison
officials after an inmate’s suspected receipt of contraband,
including suspension of the inmate’s visitation privileges for
two years, violated his constitutional rights. We conclude that
the prison warden who imposed the challenged actions is
shielded by qualified immunity from the inmate’s claim for
monetary damages because, under the facts presented here,
the inmate did not have a clearly established constitutional
right to visitation. We also hold that because the inmate’s vis-
itation privileges already have been restored, his request for
injunctive relief must be dismissed as moot. Accordingly, we
dismiss the appeal in part as moot, and we affirm the judg-
ment of the district court in all other respects.

                                    I.

   Jerome Williams is an inmate serving a life sentence at
Evans Correctional Institution in South Carolina. The facts
underlying Williams’ claims occurred on March 31, 2007,
when Williams met with a visitor, Marilyn Massey, in the
prison visitation room.1
    1
   With respect to the visitation claims in this appeal, we view the facts
in the light most favorable to Williams as the non-moving party. PBM
Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).
                        WILLIAMS v. OZMINT                           3
   Officer Johnson, who was assigned to the Contraband Unit
at the prison, monitored the visitation room on that date,
including the interaction between Williams and Massey. Dur-
ing Williams’ visit with Massey, Officer Johnson observed
Massey pass suspected marijuana to Williams. Johnson also
thought that he saw Williams place the suspected contraband
material in his pants before proceeding to walk toward the
restroom.

   Several officers, including Johnson, intercepted Williams.
The officers informed Williams that he was suspected of hav-
ing received contraband from Massey, and they escorted Wil-
liams to a separate area to be "strip searched." Massey was
escorted from the premises.

   The officers did not find any contraband material on Wil-
liams’ person during the strip search. However, before the
strip search was conducted, Johnson saw Williams place
something in his mouth and swallow immediately. As a result,
the officers placed Williams in a "dry cell," a cell without run-
ning water, for a period of 72 hours. The officers searched
Williams’ excrement for evidence of the suspected marijuana,
but found none.

   Williams later was transferred to the "Special Management
Unit" where he was held in disciplinary confinement a little
over two months. Williams was not charged with a disciplin-
ary offense, and he alleges that "no finding was ever made
that [he] possessed contraband (or violated any other prison
rule)."

   On April 4, 2007, Warden Willie Eagleton of Evans Cor-
rectional Institution (the warden) informed Williams that his
privileges to see visitors were suspended for two years.2 The
notice stated that Williams’ visitation was suspended "effec-
  2
   The warden’s additional action suspending Massey’s visitation privi-
leges for two years is not at issue in this case.
4                        WILLIAMS v. OZMINT
tive March 31, 2007, through March 20, 2009," because he
"was observed receiving contraband from [his] visitor and
placing it in [his] pants." The notice also stated that, while
Williams was not found guilty of a crime or a disciplinary
offense as a result of his conduct, "agency policy provides
that action may be taken by the warden regarding rules viola-
tions in the visitation room."

   In December 2008, Williams filed a pro se complaint in a
South Carolina state court against Jon Ozmint, Director of the
South Carolina Department of Corrections, the warden, and
two prison guards, Johnson and Lieutenant Graham (collec-
tively, the defendants). Williams alleged several constitutional
violations relating to the conditions of his confinement,
claimed excessive force by prison officials, and, as relevant
here, challenged the suspension of his visitation privileges in
the absence of being found with contraband or being charged
with a disciplinary offense. On the basis of these alleged vio-
lations, Williams sought: (1) monetary relief; (2) restoration
of "visitation" and "all privileges;" and (3) "any other relief
that seems just, and proper."3 The defendants timely removed
the action to federal district court.4

   After discovery, the defendants filed a motion for summary
judgment. Adopting the magistrate judge’s recommendation,
the district court denied the defendants’ request for summary
judgment on Williams’ claim of excessive force, but awarded
summary judgment to the defendants on all the remaining
claims. On the visitation privileges claim, the district court
awarded summary judgment on the ground that prisoners do
not have a constitutional right to visitation.
    3
     Williams also sought various forms of relief to which he plainly was
not entitled, such as being released on parole or having criminal charges
brought against the defendants.
   4
     The defendants removed this action on the basis of federal question
jurisdiction, 28 U.S.C. § 1331.
                          WILLIAMS v. OZMINT                             5
   The district court appointed counsel for Williams on the
excessive force claim brought against Johnson. That claim
was tried before a jury, which returned a verdict in favor of
Johnson. The district court entered final judgment in favor of
all the defendants. Williams filed a timely notice of appeal.5

                                    II.

  We review a district court’s award of summary judgment
de novo. Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011)
(en banc). Summary judgment is appropriate when the record
does not disclose a genuine issue of material fact, and the
moving party is entitled to judgment as a matter of law.
Couch v. Jabe, 679 F.3d 197, 200 (4th Cir. 2012); Fed. R.
Civ. P. 56(a).

   We liberally construe Williams’ pro se complaint, which
raises certain civil rights issues. See Erickson v. Pardus, 551
U.S. 89, 94 (2007); Smith v. Smith, 589 F.3d 736, 738 (4th
Cir. 2009). However, liberal construction does not require us
to attempt to "discern the unexpressed intent of the plaintiff,"
but only to determine the actual meaning of the words used
in the complaint. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th
Cir. 2006) (en banc).

                                    A.

   Williams argues that the two-year suspension of visitation
privileges, which was imposed without a hearing or a finding
that he actually possessed contraband, violated his First
Amendment right to association, his Fourteenth Amendment
right to procedural due process, and his Eighth Amendment
right to be free from cruel and unusual punishment.6 Although
  5
    Williams raised various issues on appeal in his pro se brief, including
challenges to the jury verdict and the district court’s award of summary
judgment. We appointed appellate counsel to Williams on the issue
whether prisoners have a constitutionally protected right to visitation.
  6
    The parties agree that the warden is the only proper defendant regard-
ing Williams’ visitation claim.
6                    WILLIAMS v. OZMINT
he concedes that the rights of prison inmates are subject to
substantial restrictions, Williams nevertheless argues that
incarceration does not extinguish a prisoner’s "qualified right
to visitation."

   Williams initially contends that a remand to the district
court is necessary for further discovery regarding the prison
policy underlying the suspension of his visitation privileges.
He asserts that until such facts are developed, adjudication of
his constitutional claims will be impossible because this Court
will be unable to determine whether the prison’s policy
advances legitimate penological objectives and is applied con-
sistently.

   We find no merit in this argument. Discovery and remand
are not required for this purpose because Williams has not
sought declaratory relief or otherwise shown that such infor-
mation is material to the resolution of his claims.

   We therefore turn to consider the district court’s award of
summary judgment on Williams’ claim that the warden’s
action suspending Williams’ visitation privileges for two
years violated his constitutional rights. Under the doctrine of
qualified immunity, government officials are provided certain
protections from liability for civil damages. Harlow v. Fitz-
gerald, 457 U.S. 800, 818 (1982); Meyers v. Baltimore Cnty.,
Md., ___ F.3d ___, 2013 WL 388125, at *4 (4th Cir. Feb. 1,
2013). Qualified immunity extends to protect officials "who
commit constitutional violations but who, in light of clearly
established law, could reasonably believe that their actions
were lawful." Henry, 652 F.3d at 531.

   A qualified immunity inquiry involves two steps. A court
generally considers first, whether a constitutional violation
occurred, and second, when the court finds such a violation,
whether the right violated was "clearly established" at the
time of the official’s conduct. Saucier v. Katz, 533 U.S. 194,
201 (2001), overruled in part by Pearson v. Callahan, 555
                      WILLIAMS v. OZMINT                       7
U.S. 223 (2009); Evans v. Chalmers, 703 F.3d 636, 646 (4th
Cir. 2012).

   In performing this analysis, however, a court is not required
to consider the above two steps in any particular order. A
court may exercise its discretion to determine which of the
two steps of the qualified immunity analysis "should be
addressed first in light of the circumstances in the particular
case at hand." Pearson, 555 U.S. at 236. In the present case,
we exercise our discretion to determine first whether Williams
had a clearly established constitutional right to visitation at
the time of the warden’s decision.

   Williams does not cite any case, or combination of cases,
from this Court, the Supreme Court, or the highest court in
South Carolina, that clearly establishes a constitutional right
to visitation in prison grounded in the First, Eighth, or Four-
teenth Amendments. See Anderson v. Creighton, 483 U.S.
635, 639-40 (1987) (to overcome qualified immunity, the
asserted right must be defined with particularity). Having
failed to do so, Williams also necessarily has failed to identify
any authority establishing a right to such visitation that could
not be restricted by prison officials under the facts presented
here. The absence of controlling constitutional authority in
this regard thus forecloses Williams’ argument that, upon
application of an objective standard, the warden should have
been aware that his conduct violated a clearly established con-
stitutional right. See Edwards v. City of Goldsboro, 178 F.3d
231, 251 (4th Cir. 1999) (ordinarily, courts need only look to
"the decisions of the Supreme Court, this court of appeals,
and the highest court of the state in which the case arose," to
determine whether the asserted right was clearly established)
(citation omitted).

   This Court considered a restriction of prison visitation in
White v. Keller, in which we summarily affirmed a district
court decision rejecting a constitutional challenge to a 90-day
restriction on prisoner visitation imposed after some inmates
8                          WILLIAMS v. OZMINT
were found with certain contraband. 438 F. Supp. 110, 115
(D. Md. 1977), aff’d, 588 F.2d 913 (4th Cir. 1978) (per
curiam). Like Williams in the present case, the plaintiffs in
White challenged the restrictions imposed on grounds includ-
ing an alleged violation of their rights under the First Amend-
ment. They also asserted that the prison policy violated their
procedural due process rights, including their alleged entitle-
ment to written notice prior to the suspension of visitation and
the opportunity to contest the action. Id. at 113.

   The district court considered these issues in White and held,
in part, that "there is no constitutional right to prison visita-
tion, either for prisoners or visitors."7 Id. at 115. The district
court rejected the plaintiffs’ First Amendment challenges, and
also found no merit in the plaintiffs’ arguments that they were
denied "procedural guarantees" conferred by the state, and
that the prison did not follow its own regulations. Id. at 120-
21. In a published opinion, we affirmed the district court’s
decision without elaboration, stating that the decision was "cor-
rect."8 588 F.2d at 914.

   We also observe that, although the Supreme Court has con-
sidered issues concerning the visitation rights of prisoners in
several cases, none of those cases materially advances Wil-
liams’ claims. The Supreme Court held in Block v. Rutherford
that "the Constitution does not require" pretrial detainees to
be allowed "contact visits," when administrators have exer-
cised their sound discretion in determining that such visits
    7
     We note that the district court in White did not rest its decision solely
on the basis that prisoners do not have a constitutional right to visitation
in prison. The court further stated that, "[i]n any event, whether visitation
is a right or not, it is at best a non-fundamental right, and hence may not
only be restricted, but may be restricted by other than the least drastic
means." 438 F. Supp. at 118.
   8
     On an issue related to visitation in prison, we also have held that an
inmate does not have a constitutional right to "physical contact" with his
family. Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (per
curiam).
                      WILLIAMS v. OZMINT                      9
"will jeopardize the security of the facility." 468 U.S. 576,
589 (1984). And in Kentucky Department of Corrections v.
Thompson, the Court rejected the argument that any particular
visitor has a due process right to prison visitation. 490 U.S.
454, 461 (1989).

  More recently, in Overton v. Bazzetta, the Supreme Court
considered the issue whether certain prison regulations in
Michigan restricting visitation rights violated the First,
Eighth, or Fourteenth Amendments. 539 U.S. 126, 129-30
(2003). There, the prisoners challenged a regulation imposing
a two-year ban on visitation for prisoners who committed
multiple substance-abuse violations, which restriction could
be lifted only in the warden’s discretion. Id. at 130.

   The Court in Overton noted that "certain kinds of highly
personal relationships" are protected by the First Amendment,
but stated that "[t]his is not an appropriate case for further
elaboration of those matters." Id. at 131 (citation omitted).
The Court further explained that "[a]n inmate does not retain
rights inconsistent with proper incarceration," and "freedom of
association is among the rights least compatible with incar-
ceration." Id. (emphasis added). The Court upheld the chal-
lenged regulations restricting visitation because they served "a
rational relation to legitimate penological interests," namely,
"deterring the use of drugs and alcohol within the prisons," as
well as "induc[ing] compliance with the rules of inmate
behavior." See id. at 132, 134.

   The Court also rejected for the same reasons the prisoners’
contention that the two-year restriction on visitation consti-
tuted cruel and unusual punishment under the Eighth Amend-
ment. Id. at 136-37. However, the Court acknowledged that
its Eighth Amendment analysis might differ if visitation privi-
leges were denied "permanent[ly]," or for a "much longer
period," or "in an arbitrary manner to a particular inmate." Id.
at 137.
10                        WILLIAMS v. OZMINT
   The length of the suspension imposed on Williams in the
present case is identical to the two-year period at issue in
Overton. And, significantly, the record before us does not
show that the warden suspended Williams’ visitation privi-
leges arbitrarily, in the absence of any evidence that he
received contraband on this or any prior occasions.9

   Like the Supreme Court in Overton, we need not determine
the issue whether, by virtue of their incarceration, prisoners
may be deprived of all associational rights in all instances, nor
need we define the boundaries of any such associational rights.10
Qualified immunity serves to protect officers from suit for
money damages in cases involving "gray areas" of constitu-
tional rights or the violation of such asserted rights. Maciar-
iello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992). Indeed, a
rejection of qualified immunity requires "that in the light of
pre-existing law the unlawfulness [of a defendant’s actions]
   9
     Williams also has not shown that the warden violated a clearly estab-
lished procedural due process right under Sandin v. Conner, which pro-
vides that liberty interests created by a State are protected by the Due
Process Clause if their denial is an "atypical and significant hardship on
the inmate in relation to the ordinary incidents of prison life." See 515
U.S. 472, 484 (1995). Williams asserts, without any support, that "a two-
year suspension of visiting privileges in the absence of a disciplinary vio-
lation is atypical and significant," and that his visitation privileges were
suspended without cause. However, as we have explained, Williams’ priv-
ileges were not suspended arbitrarily or "without cause," but rather follow-
ing a prison officer’s observation that Williams received contraband.
Moreover, the Court in Overton held that the two-year withdrawal of visi-
tation was not a "dramatic departure from accepted standards for condi-
tions of confinement," id. at 137 (citing Sandin, 515 U.S. at 485), and
Williams does not cite, nor do we find, any controlling authority compel-
ling a contrary conclusion on this record.
   10
      Williams correctly observes that the Court in Overton declined the
opportunity to declare that prison inmates have no associational rights
whatsoever. However, the Court explained that it was not required to
decide that "any right to intimate association is altogether terminated by
incarceration or is always irrelevant to claims made by prisoners." 539
U.S. at 131-32. Thus, the statement identified by Williams cannot be con-
strued as affirmatively establishing that prisoners have such a right.
                          WILLIAMS v. OZMINT                              11
must be apparent." Anderson, 483 U.S. at 640 (emphasis
added). In view of controlling precedent, and upon application
of the above standards, we conclude that the warden’s action
suspending Williams’ visitation privileges for two years did
not violate a clearly established constitutional right. Accord-
ingly, we hold that the warden is entitled to qualified immu-
nity on Williams’ claim for monetary damages arising from
the suspension of his visitation privileges.11

                                     B.

   The defense of qualified immunity has no bearing, how-
ever, on claims for prospective court action such as injunctive
relief. Rowley v. McMillan, 502 F.2d 1326, 1331 (4th Cir.
1974); Sudler v. City of New York, 689 F.3d 159, 177 (2d Cir.
2012). Accordingly, we proceed to address Williams’ claim
for injunctive relief.

   In asking that his "visitation" and "all privileges" be
restored, Williams seeks injunctive relief from the federal
courts. However, by its terms, the suspension of Williams’
visitation privileges expired on March 20, 2009. Indeed,
counsel acknowledged at oral argument in this appeal that
Williams’ visitation privileges have been restored.

   Williams argues, nonetheless, that his claims are not moot
because he remains incarcerated and, therefore, remains sub-
ject to a policy "that permits the warden . . . to deprive Wil-
liams of visitation rights without any evidence of
wrongdoing." According to Williams, his situation falls
within the exception to the mootness doctrine because his cir-
cumstance is capable of repetition yet evading review. We
disagree with Williams’ arguments.
  11
     In view of our conclusion that the warden did not violate clearly estab-
lished law, we need not address the first step of the Saucier analysis,
namely, whether a constitutional violation occurred. See 533 U.S. at 201.
12                    WILLIAMS v. OZMINT
   Mootness principles derive from the requirement in Article
III of the Constitution that federal courts may adjudicate only
disputes involving "a case or controversy." Warren v. Sessoms
& Rogers, P.A., 676 F.3d 365, 370 (4th Cir. 2012) (citing
DeFunis v. Odegaard, 416 U.S. 312, 316 (1974)). The case-
or-controversy requirement applies to all stages of a federal
case. See Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477-79
(1990). "[I]t is not enough that a dispute was very much alive
when [the] suit was filed," but the parties must continue to
have a "particularized, concrete stake" in the outcome of the
case through all stages of litigation. Id. This constitutional
requirement is of paramount importance, because the federal
courts have "no authority to give opinions upon moot ques-
tions or abstract propositions, or to declare principles or rules
of law which cannot affect the matter in issue in the case
before it." Church of Scientology of Cal. v. United States, 506
U.S. 9, 12 (1992) (citation omitted).

   A court is deprived of jurisdiction over a case when the
case becomes moot. Iron Arrow Honor Soc’y v. Heckler, 464
U.S. 67, 70 (1983); Pashby v. Delia, 709 F.3d 307, 316 (4th
Cir. 2013). Therefore, we address mootness, irrespective
whether the issue was raised by the parties, when our jurisdic-
tion is "fairly in doubt." Ashcroft v. Iqbal, 556 U.S. 662, 671
(2009); Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th
Cir. 2002).

   A case becomes moot "when the issues presented are no
longer ‘live’ or the parties lack a legally cognizable interest
in the outcome." Powell v. McCormack, 395 U.S. 486, 496
(1969). A change in factual circumstances can moot a case on
appeal, such as when the plaintiff receives the relief sought in
his or her claim, Simmons v. United Mortg. & Loan Inv., LLC,
634 F.3d 754, 763 (4th Cir. 2011), or when an event occurs
that makes it impossible for the court to grant any effectual
relief to the plaintiff, Church of Scientology, 506 U.S. at 12.
We have explained that "[m]ootness questions often arise in
cases involving inmate challenges to prison policies or condi-
                          WILLIAMS v. OZMINT                            13
tions," because by the time such a suit is ready for adjudica-
tion, the challenged practice or policy may no longer affect
the prisoner. Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir.
2007).

   A claim may be mooted "when the claimant receives the
relief he or she sought to obtain through the claim," because
the court no longer "has [ ] effective relief to offer." Dunlap,
290 F.3d at 197 (citations omitted). This circumstance applies
in the present case, because Williams already has received the
restoration of his visitation privileges that he requested in his
complaint. Accordingly, his claim for injunctive relief is moot.12
See Martin v. Snyder, 329 F.3d 919, 920 (7th Cir. 2003)
(holding that inmate’s claim for injunctive relief to see a par-
ticular visitor was mooted when the warden reinstated her vis-
itation privileges); White, 438 F. Supp. at 113 (holding that
"[t]he claims for injunctive relief of the named plaintiffs in
the visitor class are and have been moot since the restoration
of their visiting privileges").

   Our conclusion is not altered by Williams’ contention that
this case falls within the exception to the mootness doctrine
of cases "capable of repetition yet evading review." In Wil-
liams’ view, because he remains incarcerated as an inmate of
the South Carolina prison system, he still is subject to a policy
that "permits the warden of an institution to deprive Williams
of visitation rights without any evidence of wrongdoing." We
are not persuaded by this argument.

   Courts recognize an exception to the mootness doctrine
when "(1) the challenged action is in its duration too short to
be fully litigated prior to cessation or expiration; and (2) there
is a reasonable expectation that the same complaining party
  12
     Because Williams’ additional request raised in his pro se complaint
for restoration of "all privileges" is inherently vague, we do not consider
it here. See United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994)
(courts are "not required to fashion" arguments for a pro se litigant).
14                    WILLIAMS v. OZMINT
will be subject to the same action again." Lux v. Judd, 651
F.3d 396, 401 (4th Cir. 2011) (quoting Fed. Election Comm’n
v. Wisc. Right to Life, Inc., 551 U.S. 449, 462 (2007)). How-
ever, courts also have cautioned that this is a narrow excep-
tion, which is limited to the "exceptional situation[ ]." Los
Angeles v. Lyons, 461 U.S. 95, 109 (1983); see also Ringo v.
Lombardi, 677 F.3d 793, 798 (8th Cir. 2012); Libertarian
Party of N.H. v. Gardner, 638 F.3d 6, 12 (1st Cir. 2011).
Accordingly, a party seeking to invoke this exception to the
mootness doctrine bears the burden of showing its applica-
tion. Incumaa, 507 F.3d at 289 (citing Brooks v. Vassar, 462
F.3d 341, 348 (4th Cir. 2006)).

   Williams has not met his burden here. His argument fails
for two related reasons. First, Williams has not shown that he
would be subjected again to the alleged deprivation of rights
that occurred in this instance. See Lux, 651 F.3d at 401
(exception requires "a reasonable expectation that the same
complaining party will be subject to the same action again")
(emphasis added). There is no indication that the warden
deprived Williams of visitation privileges in the absence of
any evidence that Williams received contraband on this or any
prior occasion.

   Second, apart from vague and unsubstantiated allegations
that the defendants "targeted" him merely to harass him and
his family, there is nothing in the record to indicate that Wil-
liams’ visitation privileges will be suspended again in the
absence of culpable conduct on his part. Thus, Williams’
argument that his claim is capable of repetition rests either on
mere speculation, or on the possibility that he will violate
prison rules in the future. See Incumaa, 507 F.3d at 288-89
(declining to invoke exception to mootness doctrine when
prisoner was removed from maximum security ward, and only
way he would be subjected to challenged policies of that ward
were if he violated prison rules in the future); see also Cox v.
McCarthy, 829 F.2d 800, 804 n.3 (9th Cir. 1987) (explaining
that "courts are in general still more reluctant to invoke the
                      WILLIAMS v. OZMINT                     15
capable-of-repetition doctrine when the possibility of recur-
rence for the plaintiff depends on his own wrongdoing") (cita-
tion omitted). Therefore, we conclude that the narrow
exception to the mootness doctrine claimed by Williams is not
applicable in this case.

                              C.

   We also address the assertion of Williams’ counsel at oral
argument that Williams’ complaint, fairly construed, raised a
claim for declaratory relief. We disagree with this argument.

   When we construe Williams’ pleadings liberally, as we
must, Erickson, 551 U.S. at 94, our review of his complaint
does not reveal that Williams sought relief in the form of a
declaratory judgment that the South Carolina Department of
Corrections’ visitation policy is unconstitutional. Instead,
Williams plainly sought monetary relief in the amount of
$250,000, and injunctive relief ordering that his "visitation"
and "all privileges" be "restored." And, as noted above, Wil-
liams also sought various forms of relief to which he clearly
was not entitled, namely, that he be granted parole or trans-
ferred to a minimum security institution, and that either crimi-
nal charges be instituted against the defendants or they be
removed from their positions at the prison. At the conclusion
of this list, Williams sought "any other relief that seems just
and proper."

   We long have recognized that, despite our expansive con-
sideration of the pleadings of pro se litigants, district courts
"cannot be expected to construct full blown claims from sen-
tence fragments," and appellate courts should not "permit
those same fleeting references to preserve questions on
appeal." Beaudett v. City of Hampton, 775 F.2d 1274, 1278
(4th Cir. 1985). Of necessity, our focus remains on discerning
the expressed intent of the litigant. See Laber, 438 F.3d at 413
n.3. Thus, although Williams need not have pleaded verbatim
that he sought "declaratory relief," he nevertheless was
16                       WILLIAMS v. OZMINT
required to express in his complaint a challenge to the validity
of the prison’s policy. Accordingly, his "catch-all" request for
"other relief" was insufficient to preserve a claim to declara-
tory relief.

                                  D.

   Williams raises several additional arguments on appeal,
none of which has any merit. First, Williams challenges the
jury verdict in favor of Johnson on the excessive force claim.
However, Williams merely asserts in a conclusory manner
that Johnson used excessive force, and does not raise specific
allegations of error on the part of the district court. Thus, Wil-
liams has not met his burden of demonstrating a substantial
question warranting the production of a transcript at govern-
ment expense. See Fed. R. App. P. 10(b); 28 U.S.C. § 753(f).
Accordingly, we decline to review the jury verdict. See Keller
v. Prince George’s Cnty., 827 F.2d 952, 954 n.1 (4th Cir.
1987).

   Second, we also reject Williams’ claim of ineffective assis-
tance of trial counsel assigned by the district court to repre-
sent Williams in his excessive force claim tried to a jury.
Counsel was not constitutionally mandated in this action
brought under 42 U.S.C. § 1983.13 See, e.g., Taylor v. Dickel,
293 F.3d 427, 431 (8th Cir. 2002); Stanciel v. Gramley, 267
F.3d 575, 580-81 (7th Cir. 2001); Nicholson v. Rushen, 767
F.2d 1426, 1427 (9th Cir. 1985) (per curiam).

                                  III.

   In conclusion, we dismiss as moot Williams’ claim for
injunctive relief regarding his asserted visitation rights, and
we affirm the district court’s judgment in all other respects.
  13
    Even after affording Williams’ pro se brief liberal construction, we
conclude that Williams has failed to explain or develop his remaining
arguments. We therefore decline to address those issues.
                          WILLIAMS v. OZMINT                             17
                                         AFFIRMED IN PART AND
                                             DISMISSED IN PART

DAVIS, Circuit Judge, concurring in the judgment:

   We assigned appellate counsel in this case primarily to
present argument on the question of whether the district court
erred in rejecting Appellant’s assertion that the Warden’s
summary imposition of a two-year suspension of visitation
was consistent with one or more constitutional protections
retained by state inmates. As the majority opinion illustrates,
there is scant legal authority supporting the contention that the
Warden’s discretion in this area is so constrained. Still, one is
left uncomfortable with the outcome. I have never run a
prison. I have no idea, beyond untutored instinct and specula-
tion, whether imposition of such a sanction on an inmate serv-
ing a life sentence, such as Appellant, is genuinely consistent
with legitimate and sensible penological "best practices" or
whether, instead, it worsens, rather than improves, the safety
and security of the prison environment, through the genera-
tion of simmering resentments and increased friction between
jailers and their charges. If the Warden can suspend Appel-
lant’s visitation for two years merely on the say-so of a cor-
rectional officer, can he suspend it for three years? For four?
Forever? And if the answer to one of the latter queries is no,
then where is the line?

   To my untrained mind, a prolonged separation of an inmate
from family, including perhaps children, or from whatever
supportive community he has left behind outside the walls
that wishes to maintain minimal contact while he pays his
debt to society, raises a real potential for serious infringement
on the residuum of constitutionally protected liberty one sup-
poses inmates retain.1 Surely, moreover, in the mine run of
  1
    Importantly, this case concerns the suspension of an inmate’s visita-
tion, not the suspension of visitation for a particular visitor who violates
prison rules.
18                        WILLIAMS v. OZMINT
cases, visitation furthers whatever is left in the American
criminal justice system that passes for attempts at rehabilita-
tion. According to information provided on their website, the
officials who manage the South Carolina Department of Cor-
rections appear to embrace this notion.2 But see 18 U.S.C.
§ 3582(a)("The court, in determining whether to impose a
term of imprisonment, and, if a term of imprisonment is to be
imposed, in determining the length of the term, shall consider
the factors set forth in section 3553(a) to the extent that they
are applicable, recognizing that imprisonment is not an appro-
priate means of promoting correction and rehabilita-
tion.")(emphasis added).

   That said, the reasoning of the majority appears unassail-
able on this record. To be sure, qualified immunity from a
damages remedy to one side, the majority could permissibly
interpret and construe Appellant’s hand-drawn, pro se com-
plaint to have sought injunctive and declaratory relief (seek-
ing, as it does, "such other and further relief" as may be
appropriate), and thereby avoid mooting the case. See Federal
Rule of Civil Procedure 54(c);3 and see 10 Charles Alan
Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice
and Procedure § 2664, at 183 (3d ed. 1998).4 But there is no
  2
     See South Carolina Department of Corrections, http://www.doc.sc.gov/
family/visitation.jsp (last visited April 26, 2013)("Visitation is an impor-
tant component of the rehabilitation process and is conducted in the least
restrictive manner possible while meeting requirements of safety, security,
classification, and space availability.").
   3
      Demand for Judgment; Relief to Be Granted. A default judg-
      ment must not differ in kind from, or exceed in amount, what is
      demanded in the pleadings. Every other final judgment should
      grant the relief to which each party is entitled, even if the party
      has not demanded that relief in its pleadings.
Fed. R. Civ. P. 54(c)(emphasis added).
  4
    "Rule 54(c) also has been utilized when the court awards a different
type of relief from that demanded in the complaint. For example, with the
merger of law and equity, specific or injunctive relief may be awarded
even though damages were prayed for and vice-versa. By the same token,
a party may be awarded declaratory relief, even though the party has not
demanded it . . . " (footnotes omitted).
                      WILLIAMS v. OZMINT                      19
requirement that the court do so. In any event, I agree that, for
now at least, decisions as to how best to act on suspicion of
contraband delivery to inmates during visitation (in contrast
to proof of such delivery) remain South Carolina’s call, unfet-
tered by constitutional proscriptions, at least in the absence of
sanctions of a greater magnitude, litigated in a more timely
fashion, than has occurred here. Accordingly, I concur in the
judgment.